Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-15, drawn to a product of Al based alloy, classified in class C22C1/01416 in the reply filed on 09/06/2022 is acknowledged without traverse. Claims 16-23 are withdrawn from consideration as non-elected claims, claims 1-15 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  the limitation of “10nm to 100nm” is suggested to be amended as 10_nm to 100_nm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant claim, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 1) claim 1 recites the broad recitation: “greater than 0 wt% to 35 wt% Ce”, “greater than 1 wt% to 35 wt% Ni”, and the claim also recites “does not comprise 12 wt% Ce,  13 wt% Ce, or 14 wt% Ce if Ni is present in amount of 5 wt%, 6wt%, or 7wt%”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; 2) the limitation of “does not comprise 12 wt% Ce,  13 wt% Ce, or 14 wt% Ce if Ni is present in amount of 5 wt%, 6 wt%, or 7 wt%” is unclear since it unsure the claimed individual Ce composition corresponding to each of the claimed each of the Ni amount or individual Ce composition corresponding to all of the claimed Ni amounts. Since claims 2-15 depend on claim 1, these claims are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodran et al (NPL: Microstructural evolution and thermal stability of Al-Ce-Ni ternary eutectic” Thesis (2002), listed in IDS filed on 8/19/2021, thereafter NPL-1).
Regarding claims 1 and 4-7, NPL-1 teaches a Al-Ce-Ni alloy (Table 3.2 of NPL-1). The comparison of the composition ranges between the alloy composition disclosed by the Example 6 in table 3.2 of NPL-1 and those of the instant claim 1 are listed in the following table. NPL-1 specify include primary -Al dendrites and lamellar intermetallic micro-eutectic phases (-Al, Al11Ce3 and Al3Ni) (in Fig.3.6 of NPL-1). Since NPL-1 teaches the same alloy composition and microphase as claimed in the instant claims, the instant claims 1 and 4-7 are anticipated by NPL-1.

Element
From instant Claim 1 (in wt %)
From Example 6 of NPL-1 (in wt%)
Within range
(in wt%)
Ce
>0 to 35
11.8
11.8
Ni
>1 to 35
6.6
6.6
Mn
0-3
Trace amount
0-Trace amount
Fe
0-3
Trace amount
0-Trace amount
Mg
0-2
Trace amount
0-Trace amount
Zr
0-2
Trace amount
0-Trace amount
Si
0-1
Trace amount
0-Trace amount
Cr
0-5
Trace amount
0-Trace amount
Al
Balance with impurities
Balance with impurities
Balance with impurities
Intermetallic Phase comprising at least one 
Al23Ni6Ce4
Al11Ce3
Al7Ni2Ce
Al20Mn2Ce or
Al3Ni
Al11Ce3
Al3Ni
Al11Ce3
Al3Ni

From claim 2


Further comprising one or more from group consisting of 
V, Ti, Hf, Er, Sc, 
1 wt% or less
Trace amount
Reads on

From claim 4-5


Ce
2-25 (cl.4)
4-20 (cl.5)
11.8
11.8

From claim 6-7


Ni
2-25 (cl.6)
4-20 (cl.7)
6.8
6.8


Regarding claim 2, the claimed limitation of “1 wt% or less” additional elements (V, Ti, Hf, Er, or Sc) includes “zero”. Therefore, the claimed limitation does not added additional weight for the in instant invention. Alternately, the trace amount of impurities including V, Ti, Hf, Er, or Sc in NPL-1 read on the claimed limitations.
Regarding claims 3 and 10, NPL-1 teaches forming Al-Ce-Ni-alloy object in a mold (Fig.3.3-Fig.3.4 of NPL-1). NPL-1 provides microstructure photos for the Al-Ce-Ni-alloy having primary -Al dendrites and lamellar intermetallic micro-eutectic phases (-Al, Al11Ce3 and Al3Ni) (Fig.3.6 of NPL-1), which reads on the claimed fabricated object (cl.10) and heterogeneous microstructure with Al-matrix and lattice-like intermetallic structure features as claimed in the instant claims. 
Regarding claim 11 and 15, NPL-1 teaches having primary -Al dendrites and lamellar intermetallic micro-eutectic phases (-Al, Al11Ce3 and Al3Ni) (Fig.3.6 of NPL-1), which reads on the claimed precipitates phase (cl.11) and the intermetallic phase (cl.15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1.
Regarding claim 8, NPL-1 provides Al-Ce-Ni ternary phase diagram with different experimental test points (Fig.2.9 of NPL-1), which covers the claimed alloy composition with 9 wt% Ce and 4 wt% Ni as claimed in the instant claim. Overlapping in composition range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ce and Ni from the disclosure of alloy diagram of NPL-1 as claimed since NPL-1 teaches the same Al-Ce-Ni ternary phase alloy throughout whole disclosing range.

Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 in view of Sato et al (JP 06184712 A, with on-line translation, Thereafter JP’712).
Regarding claim 9, NPL-1 provides Al-Ce-Ni ternary phase diagram with different experimental test points (Fig.2.9 of NPL-1), which covers the claimed alloy composition with 10 wt% Ce and 3 wt% Ni as claimed in the instant claim. However, NPL-1 does not specify adding 1 wt% Mn in the alloy as recited in the instant claim. JP’712 teaches a high strength Al alloy with general formula: AlaLnbMc, while Ln includes Ni, Mn, and Zr, and M includes Ce (b is from 0.5-30 at% and c is from 0.5 to 30 at%) (Abstract and claims of JP’712), which overlaps the claimed alloy composition including 1 wt% Mn as claimed in the instant claim. Overlapping in composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Mn from the disclosure of JP’712 for the alloy of NPL-1 as claimed in order to obtain a high strength Al alloy (Abstract, claims, and examples of JP’712).
Regarding claims 12-14, JP’712 not only teaches including alloy elements including Zr, Ti, and Mn in the Al-based alloy (abstract, claims, and examples of JP’712), but also teaches forming a stable or metastable metal compound with aluminum element and other additive elements (par.[0027] of JP’712), which includes precipitates Al-Zr and/or Al-Ti phase (cl.12), forming Mn-included precipitated phase (cl.13), and forming Mn and/or Zr included solid solution (cl.14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper alloy elements including Ti, Mn, and/or Zr from the disclosure of JP’712 for the alloy of NPL-1 as claimed since both NPL-1 and JP’712 teach Ce and Ni included Al based alloy and JP’712 teaches obtaining a high strength Al alloy with proper microstructures (Abstract, claims, and examples of JP’712). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734